                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                  Case No. 20-CR-170 (JPS/NJ)

MICHAEL KARMO,

                  Defendant.
______________________________________________________________________________

  UNITED STATES’ RESPONSE TO THE DEFENDANT’S MOTION TO SUPPRESS
                   AND REQUEST FOR A FRANKS HEARING
______________________________________________________________________________

                                          Introduction

       On August 23, 2020, the officer-involved shooting of Jacob Blake sparked civil unrest and

violence in Kenosha, Wisconsin. In the days following the shooting, rioters damaged and set fire

to local businesses, public buildings, vehicles, and law enforcement property.    Several people

were injured; a police captain was struck in the head with a brick.       Wisconsin’s Governor

declared a state of emergency, and the National Guard was sent to the city. On August 25, 2020,

during the unrest, a 17-year-old, who had traveled to Kenosha from out of state, shot and killed

two people and injured another using an assault rifle.

       Intrigued by this unrest, Michael Karmo, a multiple-time convicted felon, and his friend,

Cody Smith, loaded an assault rifle, a shotgun, two handguns, ammunition, a silencer, body armor,

and other items into their vehicle and began to drive from Missouri to Kenosha.   Before setting

out, Karmo took a photo of himself and Smith holding long guns.    He sent the photo to a woman

in Iowa.     He also sent her a photo of a firearm with a large drum that he called the “game

changer.” After Karmo and Smith stopped to see the woman in Iowa, she became concerned and



            Case 2:20-cr-00170-JPS Filed 12/23/20 Page 1 of 25 Document 47
reported them to local police.   Police in Iowa notified Kenosha police, who in turn alerted the

FBI.     Working as quickly as possible to prevent additional violence in Kenosha, FBI agents

obtained location information from Karmo’s cell service provider.

         After law enforcement located and detained Karmo and Smith, both individuals consented

to a search of their vehicle and hotel room.     As a result of the consent searches, agents recovered

an AR-15 assault rifle, a 12-gauge shotgun, two loaded 9mm handguns, 67 rounds of 9mm

ammunition, 131 shotgun shells, a homemade silencer, multiple firearm magazines, a firearm

muzzle attachment, a drone, body armor, tactical gear, a dagger, and other items.          A consent

search of Karmo’s phone also led to discovery of a video in which he filmed an individual chanting

“Justice for Jacob Blake.”   Referring to this individual, Karmo stated that he would be “back to

take him out later.”    All of this ultimately led to Karmo being indicted for being a felon in

possession of a firearm and unlawful possession of a silencer.

         Karmo now seeks to suppress evidence recovered during the consent searches and from the

execution of subsequent search warrants.       He also requests a Franks hearing.   ECF 36.   For the

reasons set forth below, the Court should deny the defendant’s motion in its entirety.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         As mentioned above, the officer-involved shooting of Jacob Blake led to days of civil

unrest and violence, ranging from arsons to the killing of two people by an individual armed with

an assault rifle, who had traveled to Kenosha from Illinois. All of this drew national attention.

See Jacob Blake unrest in Kenosha: Live updates on protests, violence following police-involved

shooting, https://www.foxnews.com/us/jacob-blake-unrest-in-kenosha-live-updates (Aug. 31,

2020).    A visit by the President of the United States to Kenosha on September 1, 2020, also

received national media attention.




                                          2
           Case 2:20-cr-00170-JPS Filed 12/23/20 Page 2 of 25 Document 47
       On September 1, 2020, just after 4:00 p.m., Sergeant Hecker, of the Kenosha Police

Department (“KPD”), received a call from Officer Lindley of the Waverly (Iowa) Police

Department (“Waverly PD”) alerting KPD of two men traveling from Missouri to Kenosha, armed

with firearms.   According to an email from Sergeant Hecker to other KPD personnel, Officer

Lindley called KPD to report that a woman had just come to the Waverly PD to report that Michael

Karmo and another man were traveling to Kenosha to “loot and ‘pick people off.’” See Exhibit

A (email from Sgt. Hecker, September 1, 2020, at 4:22 p.m.)   The woman reported that the men

had two long guns concealed in the vehicle. Id.   Officer Lindley provided Sergeant Hecker with

a screenshot from the woman’s phone showing text messages with Karmo, as provided below:




                                        3
         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 3 of 25 Document 47
Exhibit B (Email from Off. Lindley to Sgt. Heckler on September 1, 2020, at 4:20 p.m. with photo

attached). In the text exchange, Karmo sent a picture of himself (on the right) and a man later

identified as Cody Smith, both holding long guns. After sending that picture, Karmo also sent

the woman a photo of a rifle with a drum magazine with the message “This the game changer.”

        The woman provided a written statement to Officer Lindley on September 1, 2020.           It

read in full as follows:

        Michael Karmo came from Misourri [sic.] with a new friend I’ve never met before. They
        said 2 hours and 45 [minutes] away... I asked him to stop because we don’t see each other
        very much. Michael and his friend got to my house at 12:15 a.m. [on September 1, 2020]...
        He told me he couldn’t stay long because of all the guns in the back of his vehicle... So he
        asked me to come with him one more time to Knosha [sic.] to see what’s going on. I said
        no. I wouldn’t be able with schedule. And he told me he couldn’t stay long with the two
        machine guns he had in the car. So he left on his way to Kanosha [sic.]... I block him on
        Facebook.

Exhibit C.

        KPD informed the FBI of the information from the Waverly PD.             Law enforcement

reviewed Karmo’s Facebook page and observed multiple photos showing Karmo in possession of

firearms. Exhibit D. His Facebook page also included references to a militia and the federal

statute 18 U.S.C. § 242 (conspiracy against rights). Law enforcement quickly determined that

Michael Karmo was a convicted felon, and therefore could not legally possess firearms.

        Believing that Karmo was in possession of firearms and intended to injure people during

the civil unrest in Kenosha, FBI Special Agent Steven L. Andreoni completed the AT&T Exigent

Circumstances Form to obtain call records with cell site location information for telephone number

619-708-3605, pursuant to 18 U.S.C. § 2702(c)(4). Exhibit E. SA Andreoni requested updated

cell site location data every 15 minutes for a period of 48 hours. Id.    In support of the request,

SA Andreoni provided the following brief description of the facts, as he knew them: “Subject

traveling to Kenosha, WI with long guns/rifles to ‘pick people off and loot.’” Id.
                                         4
          Case 2:20-cr-00170-JPS Filed 12/23/20 Page 4 of 25 Document 47
         Contemporaneous with FBI’s request for emergency cell site data from AT&T, United

States Magistrate Judge Stephen E. Dries issued an order allowing for the installation and use of a

pen register and trap and trace device or process (“pen-trap device”) on the cell phone number

619-708-3605. Exhibit F - In Re Application of the United States of America for an Order

Authorizing the Installation and Use of Pen Register and Trap and Trace Device or Process, Case

No. 20-M-254 (SED).

         Beginning at approximately 6:17 p.m. on September 1, 2020, FBI began receiving cell site

location data from AT&T for Karmo’s phone, which reflected the phone was at or near the La

Quinta Inn, in Pleasant Prairie, Kenosha County, Wisconsin.      At approximately 7:40 p.m., law

enforcement located Karmo and co-defendant Cody Smith in the parking lot of the La Quinta

Hotel.    Smith was in the driver’s seat of Karmo’s Toyota Highlander. Smith and Karmo were

promptly detained.    They both consented to a search of the vehicle. Among other items, law

enforcement recovered an AR-15 assault rifle, a Mossberg 12-gauge shotgun, a Taurus 9mm

handgun, a homemade silencer, multiple firearm magazines, a firearm muzzle attachment, a drone,

body armor, tactical gear, and a folding knife with a 5½ inch serrated blade.      See Exhibit G

(Photos of some recovered items).

         Karmo and Smith also consented to a search of their room at La Quinta hotel, where law

enforcement recovered a loaded 9mm handgun, a dagger with a 8¾-inch blade, a twisted cable

survival saw, 67 rounds of 9mm ammunition, and 131 shotgun shells in a duffle bag, among other

items.    See Exhibit H (Photos of some recovered items). Law enforcement also photographed

some items that were not initially recovered, including a gray cooler on wheels and two birth

certificates for Michael Karmo, one from San Diego and one from Mexico. Id.

         On September 1, 2020, at the request of Wisconsin law enforcement, Officer Lindley also

prepared a report detailing his interview of the tipster. Exhibit I. According to the report, the


                                         5
          Case 2:20-cr-00170-JPS Filed 12/23/20 Page 5 of 25 Document 47
tipster told Officer Lindley that Karmo was traveling from Missouri to Kenosha, Wisconsin.        She

reported that she had originally planned to go with Karmo with the intention of looting, but she

decided not to go with him. The tipster met up with Karmo and a man she did not know in

parking lot around 12:15 a.m.   Karmo told her that they could not stay long because they had “too

much shit in the car.” The tipster told Officer Lindley that Karmo had a Yeti cooler with guns in

it.   The tipster allowed Officer Lindley to take a screen shot of her text messages with Karmo,

including the exchange provided above.     The tipster replied to the photo of the rifle with the drum

magazine, “What the fuck is that a drum for the bullets,” to which Karmo replied, “Yeah it’s a

Tokyo Maruie 200rd.” According to Officer Lindley’s report, the tipster reported that Karmo told

her that people were just going up to Kenosha and “picking people off.” She told Officer Lindley

that Karmo did not state that he was going to do that.   The tipster reported that Karmo had been

to prison before and used telephone number 619-708-3605.        The tipster reported that she would

like anonymity in her report of the information. The FBI received this report for the first time at

3:47 a.m. on September 2, 2020 – after Karmo and Smith were in custody. Exhibit J.

        On September 2, 2020, after Karmo was in custody, FBI agents met with the tipster to ask

her additional questions. She reported that Karmo frequently walked around with a firearm in

his waistband and played “Rambo” in the backyard with various firearms. She had seen Karmo

with 3-4 guns in his possession within the last few months. He bought firearms through the mail

and manually put the firearms together himself “shaving down the firing pin” and making the

firearms untraceable to law enforcement.

        As far as the activity on August 31 into September 1, 2020, she reported that when she met

with Karmo, he was with an unknown white male. Karmo told her he had two firearms in a Yeti

cooler inside the vehicle, but she did not see the firearms that evening. Karmo told her he was

going to go to Kenosha with the intention of possibly using the firearms on people. She feared


                                         6
          Case 2:20-cr-00170-JPS Filed 12/23/20 Page 6 of 25 Document 47
that with Karmo’s increase in conspiracy theory talks and other “crazy” political talk he was not

in the right mindset to have a firearm. She told her mother about the interaction with Karmo, and

her mother called the Waverly PD.        The tipster then went to the Waverly PD to provide a

statement and photos to investigators.

       On September 3, 2020, FBI Special Agent Jeffrey Atwood applied for a warrant to search

Karmo’s residence in Hartville, Missouri, in search of evidence of violations of Title 18, United

States Code, Sections 922(g)(1) (Felon in possession of firearms and ammunition) among other

gun charges.    Def. Mot. Exhibit 5 (hereinafter “Missouri Affidavit”). On that same date, the

Honorable David P. Rush, Chief Magistrate Judge for the Western District of Missouri, issued the

search warrant.    While executing the search warrant at Karmo’s residence, law enforcement

located a “bunker” or “safe room” containing three pistols, a shotgun, a loaded drum magazine for

an AR-15, fourteen different magazines (each holding 15 to 30 rounds), a large quantity of various-

caliber ammunition, and a homemade silencer.

       On September 4, 2020, FBI Special Agent Chad Piontek applied for a warrant to return to

Hotel Room #148, at La Quinta Inn & Hotel in Pleasant Prairie, to seize several of the items that

law enforcement had photographed but had not seized as evidence, including the cooler, the birth

certificates for Michael Karmo, and clothing that referenced assault rifles, as evidence of violations

of Title 18, United States Code, Sections 922(g)(1) (felon in possession of firearms and

ammunition), other firearms-related charges, and violation of Title 18, United States Code, Section

911 (falsely claiming to be a United States citizen).      Def. Mot. Exhibit 4 (hereinafter “Hotel

Affidavit”).   The Honorable Stephen E. Dries, Magistrate Judge for the Eastern District of

Wisconsin, issued the search warrant, and law enforcement returned to the hotel room to recover

the additional items.




                                        7
         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 7 of 25 Document 47
       On September 15, 2020, a grand jury returned an indictment charging Karmo in Count One

with being a felon in possession of firearms and in Count Two with possession of an unregistered

silencer.1 ECF 10.

       Karmo has now filed a motion to suppress and a request for a Franks hearing.        ECF 36.

Karmo first argues that when law enforcement applied for and obtained an emergency ping from

AT&T, exigent circumstances did not exist. Karmo next argues that the affidavits submitted in

support of two search warrants neglected to provide the tipster’s background information and

contained a material false statement that was intentionally or recklessly made.

       For the reasons explained below, the Court should deny Karmo’s motion in its entirety.

First, exigent circumstances justified the request for his cell site location data, and the agent

seeking the data acted in good faith.     Second, the affiants were not obligated to include the

tipster’s background information in their affidavits. Third, as to his allegations that the warrants

contained false statements, the defendant has failed to make the requisite “substantial preliminary

showing,” and thus, his request for a Franks hearing must be denied.    Finally, because the search

warrant affidavits are supported by probable cause, his motion to suppress must be denied.

II.    ARGUMENT

       A.      Exigent Circumstances Justified Seeking Location Data from AT&T for
               Karmo’s Cell Phone.

       As Karmo notes, there is a split of authority as to whether a cell phone ping is a search for

Fourth Amendment purposes. That split followed the Supreme Court’s decision in Carpenter v.

United States, -- U.S. --, 138 S.Ct. 2206 (2018), which held that the Fourth Amendment required

a warrant for police to obtain certain cell phone information, including seven days of historical




1
  Cody Smith was also charged in this Indictment. He has since pled guilty to being an unlawful
user of marijuana in possession of two firearms and is awaiting sentencing.
                                        8
         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 8 of 25 Document 47
location data, but which expressly declined to address whether obtaining real-time data constituted

a Fourth Amendment search.

       However, this Court need not address the issue. Even assuming that the brief ping in this

case was a Fourth Amendment search, Carpenter did not call into question the long-standing

exceptions to the warrant requirement.       One well-recognized exception applies when “the

exigencies of the situation” make a warrantless search objectively reasonable under the Fourth

Amendment. Kentucky v. King, 563 U.S. 452, 460 (2011) (quoting Mincey v. Arizona, 437 U.S.

385, 394 (1978)). Specifically, warrantless searches will be allowed when exigent circumstances

exist which require immediate action by the police and the police do not have time to secure a

warrant. Michigan v. Tyler, 436 U.S. 499, 509, (1978); United States v. Saadeh, 61 F.3d 510, 516

(7th Cir. 1995).

       Courts evaluate a claim of exigent circumstances from the perspective of the police officer

at the scene to determine whether the police had a reasonable belief that there was a compelling

need to act quickly and that there was no time to obtain a warrant. Exigent circumstances exist

when there is a reasonable belief by police that public safety may be threatened. United States v.

Hardy, 52 F.3d 147, 149 (7th Cir. 1995); see also United States v. Ware, 914 F.2d 997, 1001 (7th

Cir. 1990) (holding that retrieval from a car of a gun believed to have been used in a recent robbery

was justified as exigent circumstances); United States v. White, 607 F.2d 203, 208 (7th Cir.1979)

(averting possible danger to police and the public justified a search for missing gun in automobile).

A willingness to use a weapon can be one such circumstance that can compel exigency. United

States v. Daws, 711 F.3d 725, 728 (citing Estate of Bing v. City of Whitehall, 456 F.3d 555, 564

(6th Cir. 2006)).




                                        9
         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 9 of 25 Document 47
       The exigent circumstances exception applies to all types of searches and seizures under the

Fourth Amendment, including searches of phone data. United States v. Banks, 884 F.3d 998, 1011-

12 (10th Cir. 2018). As cited by the defendant, some factors to be considered are:

       (1) the gravity or violent nature of the offense with which the suspect is to be charged; (2)
       whether the suspect is reasonably believed to be armed; (3) a clear showing of probable
       cause ... to believe that the suspect committed the crime; (4) strong reason to believe that
       the suspect is in the premises being entered; (5) a likelihood that the suspect will escape if
       not swiftly apprehended; and (6) the peaceful circumstances of the entry.

Dorman v. United States, 435 F.2d 385 (D.C. Cir. 1970) (en banc). “Such factors, however, are

“illustrative, not exhaustive,” as the determination is an “objective one that turns on [an]

examination of the totality of the circumstances” of each individual case. United States v.

Caraballo, 831 F.3d 95, 103 (2d Cir. 2016) (internal citations omitted).

       Exigent circumstances existed in this case. Not only did the tipster report information

that, given the totality of the circumstances, reflected the strong possibility that a violent crime

was likely to occur, she further supplied at least a reasonable belief that Karmo was armed. The

tipster was concerned enough with Karmo’s behavior, statements, and actions that she went to the

Waverly PD to report it. She reported that Karmo and his associate, while armed with “machine

guns” (Exhibit C – written statement), had elected to drive from Missouri to Kenosha during civil

unrest. She reported that although she had not seen the guns, Karmo made statements about

needing to get on the road because they had “too much shit in the car.” She further explained that

Karmo and his associate had guns in a Yeti cooler in the back of the car. Moreover, on the way

to Iowa, Karmo texted her a photo of himself holding an assault rifle and Smith holding a shotgun

(consistent with the two firearms recovered from their vehicle the evening of September 1, 2020).

Exhibit B; Exhibit G. Karmo also texted her a photo of an assault rifle and referred to it as “the

game changer.” Id. Consistent with the tipster’s information, Karmo’s Facebook page is riddled

with photos of Karmo, a convicted felon, in possession of numerous firearms, including assault


                                       10
        Case 2:20-cr-00170-JPS Filed 12/23/20 Page 10 of 25 Document 47
rifles.

          Despite the above, Karmo argues that “there was no ‘violent nature’ of an offense apparent

to law enforcement.” Def. Mot. at 10. However, he completely ignores the unrest and violence that

had already occurred in Kenosha in the days leading up to September 1, 2020. He ignores that

the Governor had issued a state of emergency and the National Guard had been sent to Kenosha.

He also ignores that just days earlier, a 17-year-old had traveled to Kenosha from out of state.

Using an assault rifle, this individual had shot and killed two people and injured a third person.

Given the context of what was occurring in Kenosha, law enforcement’s receipt of information

that a convicted felon and another man had driven over 12 hours (Hartville, MO, to Kenosha, WI,

via Waverly, IA) to a powder keg environment armed with firearms, presented sufficiently grave

possibilities justifying the emergency ping. Special Agent Andreoni, Officer Lindley, and the law

enforcement team were right to be concerned for the safety of the public given the facts of this

case. This was great police work – as opposed to a Fourth Amendment violation.

          Moreover, based upon the tipster’s information and the text Karmo sent to her showing

him in possession of an assault rifle, combined with Karmo’s Facebook posts and prohibited status,

law enforcement had probable cause to believe that he was illegally possessing firearms. Law

enforcement further had a strong reason to believe that by obtaining location data for Karmo’s cell

phone, they would locate Karmo and prevent him from possessing and using firearms during the

civil unrest occurring in Kenosha. They could not afford the time it would have taken to draft a

warrant application, swear it out upon approval, serve the warrant on AT&T, and wait for AT&T

to process the warrant – a process that could take from hours to days depending on the provider’s

responsiveness.

          Significantly, in making an exigency determination, courts have also considered the degree

to which the officers, in conducting the search, intruded on a defendant’s privacy interests -- the


                                          11
           Case 2:20-cr-00170-JPS Filed 12/23/20 Page 11 of 25 Document 47
greater the invasion of privacy, e.g., of a person’s home, see Florida v. Jardines, 569 U.S. 1, 6

(2013)(“[W]hen it comes to the Fourth Amendment, the home is first among equals.”), and the

clearer the restrictions on police behavior in the absence of exigency, the more stringent the

requirements that the search be urgently undertaken in order for the exigency exception to apply.

       Law enforcement, in this case, did not rely on exigency to search Karmo’s home, his

vehicle, or even his hotel room. Instead, upon receiving information from Waverly PD, they

requested cell phone location data held by AT&T, the least intrusive method available to them.

This information, after AT&T approved of the request and began sending data, further

corroborated the tipster when it showed that Karmo’s phone was in Kenosha County. Then, upon

observing Karmo and Smith in the parking lot of La Quinta, occupying a vehicle consistent with

the tipster’s description, law enforcement approached Karmo and Smith in a peaceful manner.

They did not run toward them with guns pointed in their direction. They merely approached them,

confirmed that Michael Karmo was one of the two men, and asked whether there were any firearms

in the vehicle, to which Smith falsely claimed ownership of all the firearms.2

       Simply put, based upon a totality of the circumstances, including the unrest in Kenosha,

exigent circumstances supported law enforcement’s decision to obtain Karmo’s cell phone location

data for less than two hours on September 1, 2020.

       B.      Law Enforcement Acted in Good Faith in Obtaining the Emergency Ping

       Even if a warrant would have been required in this case, application of the exclusionary

rule would be inappropriate because Special Agent Andreoni relied in good faith on the Stored

Communications Act, 18 U.S.C. § 2702(c)(4), which allows cell phone providers, like AT&T, to



2
  In his guilty plea, Smith pled guilty to possessing one of the three firearms recovered from the
vehicle (the shotgun) and the firearm recovered from the hotel (the Ruger 9mm handgun). In
his post-arrest statement, he admitted to possessing these guns and reported that the remaining
two guns and the silencer/suppressor were Karmo’s.
                                       12
        Case 2:20-cr-00170-JPS Filed 12/23/20 Page 12 of 25 Document 47
disclose cell site location data “to a governmental entity, if the provider, in good faith, believes

that an emergency involving danger of death or serious physical injury to any person requires

disclosure without delay of information relating to the emergency.” If a person’s phone data is

collected in good-faith reliance on the Stored Communications Act, the evidence should not be

suppressed.   See Illinois v. Krull, 480 U.S. 340, 342 (1987) (finding exclusionary rule not

applicable where “officers act in objectively reasonable reliance upon a statute authorizing

warrantless administrative searches, but where the statute is ultimately found to violate the Fourth

Amendment” (emphasis omitted)); see, e.g., United States v. Hammond, No. 3:18-CR-5 RLM-

MGG, 2018 WL 5292223, at *2–3 (N.D. Ind. Oct. 24, 2018) (denying motion to suppress when

detective believed in good faith that a federal statute allowed him to act as he did, based on what

he (and AT&T) believed to be an emergency, rather than obtaining a warrant).

       Based upon the email correspondence and other documentation in this case, SA Andreoni

acted in good faith based upon the information before him: two men, armed with firearms, had

driven from Missouri to Kenosha, during a state of emergency and civil unrest. According to the

initial reports SA Andreoni received, the two men were intending to “pick people off and loot.”

SA Andreoni relied upon the KPD Sergeant’s reported information from Waverly PD, which

provided a basis to believe “an emergency involving danger of death or serious physical injury to

any person requir[ing] disclosure without delay.” 18 U.S.C. § 2702(c)(4); Exhibit A. At the

time, SA Andreoni had no reason to question the veracity of the Waverly PD information,

particularly when Karmo’s Facebook page revealed Karmo’s routine possession of firearms

(Exhibit D) and his status as a convicted felon. Moreover, AT&T, the provider, in good faith,

relied upon the request submitted by a sworn law enforcement officer and provided the records.

       In his motion, Karmo makes much of the fact that the report prepared by Officer Lindley

later on September 1, made clear that Karmo only reported that “people were getting picked off”


                                       13
        Case 2:20-cr-00170-JPS Filed 12/23/20 Page 13 of 25 Document 47
not that he intended to pick people off. See Def. Mot. at 9. That distinction does not alter the

exigent circumstances facing law enforcement on September 1. After all, the situation still

involved a convicted felon bringing an assault rifle and ammunition to the scene of unrest and two

recent killings. However, regardless of the significance placed on the distinction between who

would be “picking people off,” that piece of information was not known to the FBI until 3:47 a.m.

on September 2, 2020, when the Waverly PD emailed Officer Lindley’s follow-up report. This

was well after the ping had been obtained. As such, any suggestion that the FBI acted in bad faith

when trying to prevent further violence is meritless.

         For all of these reasons, defendant Karmo’s motion to suppress the cell phone ping records,

along with all of the evidence seized as a result of the defendant’s consent to a search of his vehicle

and hotel room, should be denied.

         C.     The Affidavits Contained Probable Cause Supporting the Searches.

         Karmo next argues that probable cause did not exist for the search warrants obtained on

September 3, 2020 (for the Missouri residence), and September 4, 2020 (for the recovery of

additional items from Karmo’s hotel room). Probable cause exists where a judicial officer, given

the totality of the circumstances set forth in the affidavit, can make a common-sense determination

that there is a fair probability that contraband or evidence of a crime will be found in a particular

place.    Illinois v. Gates, 462 U.S. 213, 238 (1983).      The issuing judge “is entitled to draw

reasonable inferences about where evidence is likely to be kept based on the nature of the evidence

and the type of offense, and . . . need only conclude that it would be reasonable to seek the evidence

in the place indicated in the affidavit.” United States v. Sleet, 54 F.3d 303, 306 (7th Cir. 1995).

         Reviewing courts give great deference to an issuing judge’s probable cause determination.

Gates, 462 U.S. at 236. Moreover, “[t]here is . . .     a presumption of validity with respect to the

affidavit supporting the search warrant.” Franks v. Delaware, 438 U.S. 154, 172 (1978).         When


                                         14
          Case 2:20-cr-00170-JPS Filed 12/23/20 Page 14 of 25 Document 47
a defendant requests a Franks hearing to challenge the supporting affidavit, he must make a

substantial preliminary showing that: “(1) the warrant affidavit contained false statements [or

omissions], (2) these false statements [or omissions] were made intentionally or with reckless

disregard for the truth, and (3) the false statements [or omissions] were material to the finding of

probable cause.”    United States v. Mullins, 803 F.3d 858 at 861-62 (7th Cir. 2015); see also

United States v. McMurtrey, 704 F.3d 502, 508 (7th Cir. 2013).          Because these elements are

difficult to prove, Franks hearings are rarely held.   United States v. Slizewski, 809 F.3d 382, 385

(7th Cir. 2016).

       A defendant’s burden in this context is significant, because “[a]llegations of negligent or

innocent mistakes do not entitle a defendant to a hearing, nor do conclusory allegations of

deliberately or recklessly false information.” McMurtrey, 704 F.3d at 509.        A defendant must

“identify specific portions of the warrant affidavit as intentional or reckless misrepresentations,

and the claim of falsity should be substantiated by the sworn statements of witnesses.” Id.

Negligence by the affiant does not constitute reckless disregard for the truth. See United States v.

A Residence Located at 218 Third Street, 805 F.2d 256, 258 (7th Cir. 1986); United States v.

Prideaux-Wentz, 543 F.3d 954, 962 (7th Cir. 2008). Instead, to prove reckless disregard for the

truth, the defendant must prove that the affiant, or any other government agents who provided

information upon which the affiant relied, “in fact entertained serious doubts as to the truth of his

allegations.” United States v. Whitley, 249 F.3d 614, 621 (7th Cir. 2001) (internal quotations

omitted).

       As the Seventh Circuit has repeatedly stated, “[c]onclusory, self-serving statements are not

enough to obtain a Franks hearing.” United States v. Johnson, 580 F.3d 666, 671 (7th Cir. 2009).

With this in mind, “Franks hearings are rarely required.” Id. at 670.   Finally, if sufficient factual

allegations existed warranting the search irrespective of the affiant’s alleged errors, a hearing is


                                        15
         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 15 of 25 Document 47
unnecessary and the motion should be denied. United States v. Harris, 464 F.3d 733, 738 (7th

Cir. 2006).

       The defendant cannot clear this high bar.

               1.     The Defendant Has Failed to Make the “Substantial Preliminary
                      Showing” Necessary to Obtain a Franks Hearing.

       Karmo claims that the search warrant affidavits contained material misrepresentations

warranting a Franks hearing.    He focuses on the inclusion of the initial reporting that Karmo

intended to “loot and possibly pick people off” as the material misstatement, but ignores the

additional information provided throughout the affidavits summarizing the tipster’s statements to

law enforcement on September 1, 2020, and September 2, 2020.      Put another way, Karmo focuses

on the information in Paragraph 8 (of Hotel Affidavit), provided in relevant part as follows:

               8.      On September 1, 2020, at approximately 4:22 p.m. Central Time, the
       Kenosha Police Department advised FBI that a law enforcement agency in Iowa had
       received a tip that KARMO and an unidentified male were in possession of firearms and
       traveling from Missouri to Kenosha, Wisconsin, to loot and possibly “pick people off.”
       The tip provided telephone number 619-708-3605 for KARMO. FBI also received
       photographs of text messages between KARMO and the tipster. The communications
       reflected that KARMO sent a photograph of himself holding a rifle and another white male
       holding what appeared to be a shotgun. KARMO sent another picture of a rifle with a drum-
       style magazine in it. KARMO included the message, “This is the game changer” with the
       photo. Karmo’s text messages are shown below:




                                       16
        Case 2:20-cr-00170-JPS Filed 12/23/20 Page 16 of 25 Document 47
Def. Exhibit 4, at 9-10; Def. Exhibit 5, at 4-5.   However, he completely overlooks the information

contained in Paragraphs 21-24 (of Hotel Affidavit), provided as follows:

                21.    On September 1, 2020, at approximately 3:00 a.m., FBI received a report
        from a local police department in Iowa regarding its encounter with the tipster (hereinafter
        “citizen witness” or “CW”) described above in Paragraph 6. The initial report detailed that
        KARMO was traveling from Missouri to Kenosha, Wisconsin, on September 1, 2020. CW
        had planned to go to Kenosha with KARMO to loot, but CW decided not to go.

               22.     According to the Iowa report, KARMO told CW that people were going up
        to Kenosha and “picking people off”; however, KARMO did not state that he personally
        would do that.

                23.    On September 2, 2020, law enforcement officers met with CW again. CW
        reported that KARMO frequently walked around with a firearm in his waistband and
        played “Rambo” in the backyard with various firearms. CW has seen KARMO with 3-4
        guns in his possession within the last few months. He bought firearms through the mail
        and manually put the firearms together himself “shaving down the firing pin” and making
        the firearms untraceable to law enforcement.

                24.    As far as the activity on August 31, 2020, CW reported that when CW met
        with KARMO, he was with a white male CW did not know. KARMO told CW he had
        two firearms in the vehicle, but CW did not see them that evening. KARMO told CW he
        was going to go to Kenosha with the intention of possibly using the firearms on
        people. CW feared that with KARMO’s increase in conspiracy theory talks and other
        “crazy” political talk he was not in the right mind set to have a firearm.

Def. Exhibit 4, at 16-17; Def. Exhibit 5, at 11.

        Put simply, the affidavits in question contained essentially the same information that

Karmo is now alleging was intentionally omitted.         For example, the affidavits detail that the

tipster initially intended to go to Kenosha with Karmo to loot. See ¶21, Hotel Affidavit.       The

affidavits further clarified that “Karmo did not state he personally would [pick people off].” Id.

¶22 (emphasis added). Although the tipster later reported that Karmo did tell the tipster/citizen

witness that he intended to possibly use the firearms on people. Id. ¶24.

        To the extent Karmo construes the inclusion of the initial information that was reported to

Kenosha PD as a misstatement in the affidavit, his accusation that it was made intentionally or

recklessly is not accompanied by the requisite offer of proof to obtain a Franks hearing.   Nor has

                                        17
         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 17 of 25 Document 47
Karmo made the “substantial preliminary showing” that the false statement was material to the

probable cause determination.    Even if it had been a mistake to include the information originally

reported to the FBI (a premise with which the government disagrees), it does not follow that a

Franks hearing is required.

       Relying solely upon the conclusory, self-serving statement that the contents of the affidavit

were “conveyed in such a way as to change the entire meaning of what [the tipster/citizen witness]

actually said,” (Def. Mot. at 12) the defendant argues that he has made the “substantial preliminary

showing” required to obtain a Franks hearing. He has not. Bald assertions of improper intent

are insufficient to obtain a Franks hearing.

       Instead, Franks requires that “[a]ffidavits or sworn or otherwise reliable statements of

witnesses should be furnished or in their absence satisfactorily explained.” 438 U.S. at 171.   The

defendant fails to make such a showing here. Other than his broad accusation that the affiants

showed reckless disregard for the truth, there is nothing to indicate that the affiants lied or

otherwise recklessly disregarded the truth in their affidavit.    In fact, the affiants included the

information that Kenosha PD and SA Andreoni initially replied upon – that Karmo and his

associate traveled to Kenosha, armed with firearms, to loot and “pick people off” – but also

provided the later clarification as to the tipster’s statements to Waverly PD Officer Lindley on

September 1, 2020 (Paragraphs 21-22 – Hotel Affidavit), and the FBI agents on September 2, 2020

(Paragraphs 23-24 – Hotel Affidavit).   The defendant has not produced (and could never produce)

a sworn affidavit or an otherwise reliable offer of proof indicating that the affiants were aware

when the emergency ping was obtained, that the tipster had not actually reported that Karmo

intended to “pick people off.”   In the absence of such an offer of proof, the record indicates only

that the affidavits included the information initially relied upon, but also provided corrective,

clarifying information in subsequent portions of the affidavit.


                                        18
         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 18 of 25 Document 47
                2.      The Affiants Were Not Required to Include Clark Credibility Factors
                        for a Tipster or Citizen Witness.

        Karmo argues that the warrant affidavits are deficient because they do not include a

reliability statement for the tipster/citizen witness.      Karmo argues that the “reason it’s so

important to provide information about an informant’s credibility is that ‘informants, especially in

drug cases, can be unreliable and motivated by rivalries or revenge.’” Def. Mot. at 15 (quoting

United States v. Clark, 935 F.3d 558, 563 (7th Cir. 2019)).

        The Seventh Circuit has determined that four factors are important in assessing a tipster’s

credibility: (1) firsthand observation by the tipster; (2) degree of detail provided by the tipster; (3)

corroboration of tipster’s information by the police; and (4) testimony by the tipster at the probable

cause hearing. See United States v. Lloyd, 71 F.3d 1256, 1263 (7th Cir. 1995). “[F]irst-hand

observations support a finding of reliability.” United States v. Buckley, 4 F.3d 552, 555–56 (7th

Cir. 1993); see also Gates, 462 U.S. at 234 (“even if we entertain some doubt as to an informant's

motives, his explicit and detailed description of alleged wrongdoing, along with a statement that

the event was observed first hand, entitles his tip to greater weight than might otherwise be the

case.”). The degree of detail that an informant provides, as well as the corroboration by an officer’s

independent investigation of the informant's information, also serve to support a finding of

reliability. United States v. Pless, 982 F.2d 1118, 1125 (7th Cir.1992).

        Notably, police are not required to confirm everything an informant tells them before

arresting a suspect nor are informants required to be correct 100% of the time. See United States

v. Huebner, 356 F.3d 807, 816 (7th Cir. 2004)(finding probable cause even though police could

not corroborate all of facts in informant's tip); United States v. McClinton, 135 F.3d 1178, 1183

(7th Cir.1998)(finding probable cause even though some of informant's statements were incorrect).

On the contrary, probable cause is determined using a “totality of the circumstances” test. Gates,

462 U.S. at 230-31.
                                        19
         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 19 of 25 Document 47
       By accurately predicting future behavior, a tipster can demonstrate “a special familiarity

[the suspect’s] affairs,” which in turn implies that the tipster had “access to reliable information

about that individual's illegal activities.” Alabama v. White, 496 U.S. 325, 332 (1990). In that

vein, an informant who is proved to tell the truth about some things is more likely to tell the truth

about other things, “including the claim that the object of the tip is engaged in criminal activity.”

Id. at 331 (citing Gates, 462 U.S. at 244).

       In White, an anonymous tipster told the police that a woman would drive from a specific

apartment building to a particular motel in a brown Plymouth station wagon with a broken right

taillight. The tipster further asserted that the woman would be transporting cocaine. 496 U.S. at

327. After confirming the innocent details, officers stopped the station wagon as it neared the

motel and found cocaine in the vehicle. Id. at 331. The Supreme Court held that the officers’

corroboration of certain details made the anonymous tip sufficiently reliable to create reasonable

suspicion of criminal activity. Id.

       In this case, each affidavit contained sufficient information to support the warrants and

probable cause to believe that evidence of the firearms-related offenses would be located in

Karmo’s hotel room (which police had already search based upon Karmo’s consent) and Karmo’s

residence. First, the tipster provided information to police that she had observed first-hand.

Second, she provided detailed information and corroborated her own statements by showing

officers a text exchange showing Karmo and Smith in possession of firearms 3 and Karmo’s

Facebook page showing his frequent possession of firearms. She provided details regarding the



3
  To the extent that Karmo argues that the affiants should have included Karmo’s assertion in a
subsequent text message to the tipster that the drum to the assault rifle pictured was a “Tokyo
Maruie 200rd” drum, which Karmo reports is commonly used in an airsoft rifle, this can hardly
be viewed as either affiant’s deliberate or reckless omission. Even assuming someone would
have realized that “Maruie” referred only to an airsoft product, the FBI already had recovered an
actual AR-15 assault rifle from Karmo’s vehicle.
                                        20
         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 20 of 25 Document 47
whereabouts of guns in Karmo’s car (in a Yeti cooler), and although she did not see the guns during

their brief encounter in Waverly, Iowa, the text exchange and Karmo’s statements regarding

having “too much shit in the car” supported her belief that they were armed with firearms.

       The tipster also provided police with Karmo’s phone number and Facebook username.

Upon receiving the information from the tipster, law enforcement continued to investigate. They

learned that Karmo lived in Missouri (consistent with the tipster’s report), that he was a convicted

felon, and had numerous photos on his Facebook page showing him with various firearms,

including an assault rifle. All of law enforcement’s further investigation corroborated the tipster’s

report. Moreover, the cell site location data showing Karmo’s phone in Kenosha County showed

the tipster’s accurate prediction of future behavior. See White, 496 U.S. at 332. Finally, when law

enforcement apprehended Karmo and recovered the firearms in the vehicle and hotel room, the

tipster’s information was further corroborated.      By the time the affiants applied for search

warrants, the tipster’s information had been corroborated over and over again, confirming that the

tipster was a reliable source.

       Karmo’s reliance on Clark does not alter that analysis. In Clark, a local investigator

obtained a state drug warrant for a hotel room based on a tip from an informant. See 935 F.3d at

564. The informant indicated that he had driven someone to a parking lot adjacent to the hotel to

buy heroin from “a black male called ‘Big Mike.’” Id. The investigator performed surveillance

at the parking lot and saw a black male leave the hotel and enter and exit five cars in the lot. The

investigator also learned that the mother of a heroin user had followed a man she suspected of drug

dealing to Room 203 and that the guest in Room 203 had paid cash and only was staying one night.

Id. The application did not disclose that the informant was being paid for his services, had two

pending criminal charges, had 15 prior convictions, had a history of opiate and cocaine abuse, and

was hoping for sentencing credit. Id.


                                        21
         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 21 of 25 Document 47
       The Seventh Circuit determined that because the informant provided the only information

in the affidavit specifically about drug trafficking, and because the corroboration of that

information was very weak, the credibility of the paid informant was material to the probable cause

determination. The Seventh Circuit also indicated that given the lack of corroboration, the

omission of “so much important information permits (but does not require) an inference that the

omissions were deliberate or reckless.” Id. at 566. Because whether probable cause existed

depended on the credibility of the paid informant, the case was remanded for a Franks hearing.

Id. at 566-67.

       This case was nothing like Clark. Karmo indicates that the affiants should have included

mention of the tipster’s “significant . . . criminal record” and that she seemed hesitant to let Officer

Lindley read all of her communications with Karmo, which the officer believed were either

“embarrassing or incriminating.” Def. Mot. at 15-16. However, the tipster in this case was not

a paid informant or working off a case. She was not seeking any benefit from the Waverly PD.

Rather, she was a citizen witness who came to the police department to report her concerns about

an armed felon traveling to the scene of large-scale unrest. She provided detail, described

firsthand observations, and even provided text messages and photographs corroborating Karmo’s

reported possession of firearms. As to her credibility, the affidavits in question also make clear

that she personally had considered going to Kenosha with Karmo so she could “loot.”

       In addition, when her criminal history was “omitted” from the affidavits in question, agents

already had found Karmo to be in possession of firearms and ammunition. As the affidavits made

clear, before seeking the warrants in question, agents already had recovered an AR-15 assault rifle,

a 12-gauge shotgun, two loaded 9mm handguns, 67 rounds of 9mm ammunition, 131 shotgun

shells, a homemade silencer, multiple firearm magazines, a firearm muzzle attachment, a drone,

body armor, tactical gear, and a dagger. See Exhibits G and H. Given those facts, there is no


                                        22
         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 22 of 25 Document 47
basis for inferring that including the tipster’s criminal history was required under Clark or that its

omission was a deliberate or reckless decision intended to mislead the court.

                3.      The Defendant Has Failed to Make a Substantial Preliminary
                        Showing That Any False Statement Was Material to Probable Cause.

         Even if the inclusion of the initial reporting is deemed a material misrepresentation or the

absence of the tipster’s background information is deemed a material omission, neither of these

are more than an immaterial error and neither on their own or together rise to the type of deliberate,

material falsity with which Franks is concerned. See e.g., United States v. Smith, 576 F.3d 762,

765 (7th Cir. 2009) (discrepancy as to whether there were two or three controlled buys did not

require Franks hearing); United States v. McClellan, 165 F. 3d 535, 545 (7th Cir. 1999) (transposed

digits in address of a house in one portion of affidavit not needed for probable cause did not require

Franks hearing). Indeed, the Seventh Circuit has held that “an unimportant allegation, even if

viewed as intentionally misleading, does not trigger the need for a Franks hearing.” United States

v. Swanson, 210 F.3d 788, 790 (7th Cir. 2000). This is because materiality is the cornerstone of

the Franks inquiry.

         Under the materiality prong, a court must “‘consider the affidavit, eliminating any false

statements and incorporating omitted material facts, and determine whether probable cause

existed.’” Mullins, 803 F.3d at 862 (quoting United States v. Harris, 464 F.3d 733, 738 (7th Cir.

2006).    Here, putting aside the initial reporting that Karmo intended to “pick people off,” there

remains abundant evidence in the warrant affidavit to support a finding of probable cause that

evidence of Karmo’s firearm possession would be found in the previously searched hotel room

and in Karmo’s residence.     Indeed, even after correcting the initially reported information, as was

done in subsequent paragraphs of each affidavit, the following facts remain: (1) Karmo is a

convicted felon; (2) Karmo drove from Missouri to Kenosha, Wisconsin, in the midst of civil

unrest; (3) Karmo sent a text message with a picture showing him in possession of an assault rifle;
                                         23
          Case 2:20-cr-00170-JPS Filed 12/23/20 Page 23 of 25 Document 47
(4) Karmo’s Facebook page contained numerous pictures of him in possession of weapons; (5)

Karmo was then observed in Kenosha; (6) Karmo consented to a search of his car and hotel room;

(7) agents already had recovered four firearms, a homemade silencer, numerous rounds of

ammunition, body armor, and other weapons (Exhibits G and H); and (8) Cody Smith had told

police that Karmo owned the Taurus 9mm handgun recovered and an assault rifle. See Def. Mot.

Exhibit 4 ¶¶ 7-42.    In addition, the agents already had photographed the items sought to be

recovered in the second search of the hotel room.     Id. at ¶¶16, 39.

       On these facts, there was a fair probability that evidence of Karmo’s firearm possession

would be found in another search of the hotel room and during a search of Karmo’s residence.

Gates, 462 U.S. at 238; see e.g., United States v. Schaafsma, 318 F.3d 718, 722 (7th Cir. 2003)

(stating that “[p]robable cause requires only a substantial chance of criminal activity, not an actual

showing of such activity”).    Whether the defendant intended to loot or “take people out” makes

no difference to the probable cause analysis on whether evidence of Karmo’s firearms possession

would be found in the hotel room or his residence.     For this additional reason alone, the request

for the Franks hearing and motion to suppress must be denied.

III.   CONCLUSION

       For all the foregoing reasons, the United States respectfully requests that the defendant’s

request for a Franks hearing and motion to suppress be denied in its entirety.

       Dated at Milwaukee, Wisconsin, this 23rd day of December, 2020.


                                               MATTHEW D. KRUEGER
                                               United States Attorney
                                       By:
                                               s/ Margaret B. Honrath
                                               Margaret B. Honrath (ILBN: 6296758)
                                               Richard G. Frohling
                                               Assistant United States Attorneys
                                               United States Attorney=s Office
                                               517 East Wisconsin Avenue, Room 530

                                        24
         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 24 of 25 Document 47
                            Milwaukee, WI 53202
                            (414) 297-1700
                            Email: Margaret.Honrath@usdoj.gov




                               25
Case 2:20-cr-00170-JPS Filed 12/23/20 Page 25 of 25 Document 47
